Order entered March 11, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01247-CR

                   ANDREW JACOBY DUFFY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 3
                           Dallas County, Texas
                    Trial Court Cause No. F18-2085-J

                                    ORDER

      Before the Court is court reporter Kimberly Xavier’s March 9, 2020 request

to extend time to file the reporter’s record. We GRANT the request and ORDER

the reporter’s record due on or before March 31, 2020.


                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE